Case 6:21-cv-00151-JCB-JDL Document 38 Filed 08/26/21 Page 1 of 2 PageID #: 224




                                     No. 6:21-cv-00151

                                        James Neal,
                                          Plaintiff,
                                              v.
                         Malakoff Independent School District,
                                         Defendant.


                                          ORDER

                 Plaintiff, James Neal, initiated this action against defendant Ma-
            lakoff Independent School District (“MISD”), alleging claims of
            race discrimination pursuant to the Civil Rights Act of 1964, 42
            U.S.C. § 2000e-(2)(a) (“Title VII”) as well as violations of the Texas
            Commission on Human Rights Act, codified in Chapter 21 of the
            Texas Labor Code § 21.001 et seq. (“TCHRA”), and a First Amend-
            ment claim brought pursuant to 42 U.S.C. § 1983. Doc. 27. On June
            29, 2021, defendant MISD brought a motion to dismiss all asserted
            claims pursuant to Federal Rules of Civil Procedure 12(b)(1) and
            12(b)(6). Doc. 30.
                 On August 4, 2021, Judge Love issued a report and recommen-
            dation, recommending that defendant’s motion be converted to a
            motion for summary judgment and that the motion be granted as to
            plaintiff’s claims brought pursuant to the Texas Labor Code and 42
            U.S.C. § 1983. Doc. 35. Judge Love recommended that these claims
            be dismissed without prejudice. Id. Judge Love further recom-
            mended that the motion be denied as to plaintiff’s 2017–2018 Title
            VII race discrimination claim. Id. No objections were filed to the
            magistrate judge’s report. MISD has now filed an answer to plain-
            tiff’s amended complaint. Doc. 36.
                 When there have been no timely objections to a magistrate
            judge’s report and recommendation, the court reviews it only for
            clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996). Having reviewed the magistrate judge’s report,
Case 6:21-cv-00151-JCB-JDL Document 38 Filed 08/26/21 Page 2 of 2 PageID #: 225




            and being satisfied that it contains no clear error, the court accepts
            its findings and recommendation. The court construes defendant’s
            motion to dismiss plaintiff’s second amended complaint (Doc. 30)
            as a motion for summary judgment. Defendant’s motion (Doc. 30)
            is granted as to plaintiff’s claims brought pursuant to the Texas La-
            bor Code and 42 U.S.C. § 1983 and those claims are dismissed with-
            out prejudice. Defendant’s motion (Doc. 30) is denied as to plain-
            tiff’s 2017–2018 Title VII race discrimination claim, which shall be
            the sole proceeding claim in this case.


                                       So ordered by the court on August 26, 2021.



                                                   J. C AMPBELL B ARKER
                                                  United States District Judge




                                            -2-
